Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 02/14/2022 has been entered and accepted. Due to claim 2 being canceled, the 112(b) rejections with regard to the terms “substantially the same area” and “evaporation surface” has been withdrawn, however it should be noted that a new 112(b) rejection is made on the term “evaporation surface” that is introduced in amended claim 1. The amendment with regard to the double patenting rejection has been accepted and the rejection withdrawn.

Response to Arguments
Gasper and Meyer still anticipate the amended claims.
Applicant’s arguments, see Page 3 Lines 1-12, filed 02/14/2022, with respect to the rejection(s) of claim(s) 1, 4, 8, and 10 under 35 U.S.C. 102 by Goggin (US 20160198771 A1) have been fully considered and are persuasive.
Applicant’s arguments, see Page 3 Lines 1-12, filed 02/14/2022, with respect to the rejection(s) of claim(s) 1, 2, 5, and 9 under 35 U.S.C. 102 by Hammons (US 6085026 A) have been fully considered and are persuasive.
Applicant’s arguments, see Page 3 Lines 1-12, filed 02/14/2022, with respect to the rejection(s) of claim(s) 1-2 and 6-7 under 35 U.S.C. 102 by Meyer (US 20050155985 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meyer (US 20050155985 A1).
02/14/2022 regarding the 102(a)(2) rejections of claims 1, 4, 8, and 10 as being anticipated by Gasper (US 20160346418 A1) have been fully considered but they are not persuasive. 
Examiner disagrees with the applicant’s interpretation of the term “evaporation surface”. The applicant argues that the evaporation surface of Gasper could not be reasonably interpreted as contact area 70 (see Figure 3 of Gasper), but instead the top surface 54 of which consists the entire external portion of the dish which is exposed to the air is the only reasonable interpretation of what can be considered the “evaporation surface”. The applicant uses pages 3 and lines 23-25 to support the amendments to claim 1 which relate to the first embodiment shown in Figure 2.

    PNG
    media_image1.png
    655
    890
    media_image1.png
    Greyscale

Applicant Annotated Figure 2; A few examples of surfaces of the body 4 that are in contact with the air which do not an overlap in area with the heating film
	As can be seen in Applicant Annotated Figure 2, using the applicant’s interpretation of the term “evaporation surface” results in many surfaces of the body which do not have the same area as the heating film. Further, the applicant’s interpretation of the term results in the same issues with the embodiments shown in Figures 3-5 of the application for the same reason as stated above. As such, a new 112(b) rejection on the term “evaporation surface” is made and for purposes of examination the evaporation surface” is being interpreted as the surface area of the volatile liquid facing the heating film. However, for the sake of clarity, a rejection will be made using the embodiment shown in Figure 4 of Gasper which share more similarities with Figure 2 of the application due to the film heater seeming to share a contact area with a majority of the bottom portion of the dish 14.


Claim Interpretation
The term “or” is interpreted as being satisfied by either of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
Claim 1 recites the term “evaporation surface is arranged to be in contact with air”. While this exact limitation is not stated in the specification, Page 4 of the specification states that “volatile substances are released through the rest of the contact surfaces that are in contact with air”. As such, any evaporation surface which is typically exposed and not covered by another component will be considered as satisfying the requirement “in contact with air”.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 1, the term “evaporation surface” is vague and indefinite. It is unclear whether the term “evaporation surface” refers to the surface area of the volatile liquid container in contact with the heater, the exposed surface area of evaporation, the entire surface area of the volatile liquid container, etc. For the purposes of claim interpretation, the term “evaporation surface” is being interpreted as the surface area of the volatile liquid facing the heating film. Claims 3-10 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



s 1, 3-5, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gasper (US 20160346418 A1).
Regarding claim 1, Gasper teaches a volatile substance evaporation device (Figure 1) comprising:
a body containing a liquid (Figure 1 and Paragraph 36; dish 14 for holding wax melts 18) that includes volatile substances (Paragraph 19; wax melt 18 contains volatile material within); 
and a heating element (NiChrome stamped polyester heater) comprising a heating film (Paragraph 32; resistive component 118 stamped in a film 120) positioned and configured to heat said liquid to evaporate said volatile substances in said liquid (Paragraph 32; NiChrome stamped polyester heater 116 is used to heat the wax warmer assembly 100), 
Paragraph 35 teaches that wax is melted by a NiChrome stamped polyester heater and Paragraph 19 teaches that the wax melt contains volatile material within which are intended to be evaporated into the environment. Thus, the heater is used to heat the wax melts and evaporate the volatile material inside.
wherein said body (dish 14 for holding wax melts 18) defines an evaporation surface with an area (Figure 4; surface area of dish 14 where the wax melt faces contact area 170 and the heating film), said heating film has an area that is the same as said area of said evaporation surface (Paragraph 33; the contact area 170 is best defined as the surface area of the of the heater 116 and can range from 5% to 125% of the flat center portion 58 of the dish),
See claim interpretation for “evaporation surface” above.
Because the evaporation surface is defined as the surface area of the volatile liquid facing the heating film, the evaporation area would always equal the area of the heating film as the heating film defines the evaporation area.
said evaporation surface (surface area of dish 14 where the volatile liquid faces contact area 170 and the heating film 116) is arranged to be in contact with air,

The surface area of dish where the wax melt faces contact area and the heating film is typically exposed to air and is not covered by any components.
said evaporation surface is a surface of said body from which said volatile substances evaporate, 
The surface area of dish where the wax melt faces contact area and the heating film is where the wax melt is located and heated, and thus where the wax melt evaporates.
and said heating film is placed close enough to a face of said body to heat the liquid and cause evaporation of said volatile substances (Paragraph 35; NiChrome stamped polyester heater heats melt wax).
Paragraph 19 teaches that when the max melt is heated it releases (or evaporates) a fragrance or other volatile material contained therein into the surrounding environment. Thus, the heating film is placed close enough to cause the evaporation of the volatile substances.

Regarding claim 3, Gasper teaches a volatile substance evaporation device (Figure 1) as described in claim 1, wherein:
said heating film is a film made of a plastic material provided with at least one printed circuit (Paragraph 32; NiChrome stamped polyester heater 116 consists of a resistive component 118 stamped in a film 120).
Polyester is a plastic.

Regarding claim 4, Gasper teaches the volatile substance evaporation device according to claim 1, wherein:
said heating film (heater 116) comprises at least one electronic component (Paragraph 32; comprises a resistive component 118).

Regarding claim 5, Gasper teaches a volatile substance evaporation device (Figure 1) as described in claim 1, wherein:
said evaporation surface is a face of said body (Figure 4; the surface area of dish where the wax melt faces contact area and the heating film is a face of the dish).

Regarding claim 8, Gasper teaches a volatile substance evaporation device (Figure 1) as described in claim 1, wherein:
	said body is a container comprising one (one housing; dish 14) or more housings for containing one (one liquid; wax melts 18) or more liquids (Figure 1 and Paragraph 36; dish 14 for holding wax melts 18).
	See claim interpretation above for “or”.

Regarding claim 9, Gasper teaches a volatile substance evaporation device (Figure 1) as described in claim 1, wherein: 
heating film comprises an adhesive layer on at least one of its faces (Paragraph 32; heater 116 includes a film 120 which is a self-adhesive polyester film which fixes the heater to the bottom surface of the dish).


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 20050155985 A1).

a body (fragrance reservoir 4 and wick 40) containing a liquid that includes volatile substances (Paragraph 15; fragrance 14 is stored in fragrance reservoir 4 and consists of a volatile liquid composition); 
and a heating element comprising a heating film (thin film heater 7) positioned and configured to heat said liquid to evaporate said volatile substances in said liquid (Figure 3 Paragraph 32-33), 
Paragraph 30 teaches that the thin film heater 7 causes volatilization of the fragrance.
wherein said body (fragrance reservoir 4 and wick 40) defines an evaporation surface (surface area inside of wick where the fragrance faces the heating film) with an area (upper end 41 of wick 40), 
See claim interpretation for “evaporation surface” above.
said heating film (thin film heater 7) has an area that is the same as said area of said evaporation surface (Paragraph 32; the thin film heater 7 is wrapped around as to maximize the surface area of the wick 40 in proximity to the thin film heater 7), 
Because the evaporation surface is defined as the surface area of the volatile liquid facing the heating film, the thin film heater would always have the same area as the evaporation surface as the thin film heater defines the evaporation surface.
said evaporation surface (surface area inside of wick where the fragrance faces the heating film) is arranged to be in contact with air, 
See claim interpretation above for “in contact with air”.
The surface area inside of wick where the fragrance faces the heating film is not covered by any components and would be exposed to the air.
said evaporation surface (surface area inside of wick where the fragrance faces the heating film) is a surface of said body from which said volatile substances evaporate, 

and said heating film (thin film heater 7) is placed close enough to a face of said body (fragrance reservoir 4 and wick 40) to heat the liquid and cause evaporation of said volatile substances.
Paragraph 30 teaches that the thin film heater 7 causes volatilization of the fragrance and so the heating film is close enough to heat the fragrance and cause evaporation.

Regarding claim 6, Meyer teaches volatile substance evaporation device according to claim 1, wherein:
said evaporation surface (surface area inside of wick where the fragrance faces the heating film) is a wick.
The surface area inside of the wick is still a wick.

Regarding claim 1, in a second embodiment (Figure 1), Meyer teaches a volatile substance evaporation device comprising:
a body (porous element 6) containing a liquid that includes volatile substances (Paragraph 28; porous element 6 is impregnated with fragrance 14); 
Fragrance 14 is a volatile liquid composition (Paragraph 15).
	Porous element 6 is impregnated with fragrance 14 and thus contains fragrance 14.
and a heating element comprising a heating film (thin film heater 7) positioned and configured to heat said liquid to evaporate said volatile substances in said liquid (Paragraph 21; thin film heater 7 is able to deliver a precise quantity of heat energy to the porous element 6 which allows for precise volatilization of the fragrance 14), 
wherein said body (porous element 6) defines an evaporation surface with an area (surface area of porous element impregnated with fragrance directly opposite to thin film 7 from which fragrance evaporates), 
See claim interpretation for “evaporation surface” above.
The surface area of the porous element impregnated with fragrance directly opposite to the thin film is a surface area on the face of the porous element facing away from the thin film 7. 
said heating film (thin film heater 7) has an area that is the same as said area of said evaporation surface, 
Because the evaporation surface is defined as the surface area of the volatile liquid facing the heating film, the thin film heater would always have the same area as the evaporation surface as the thin film heater defines the evaporation surface.
said evaporation surface (surface area of porous element impregnated with fragrance directly opposite to thin film 7 from which fragrance evaporates) is arranged to be in contact with air, 
See claim interpretation above for “in contact with air”.
The surface area of the porous element impregnated with fragrance directly opposite to the thin film is a surface area on the face of the porous element facing away from the thin film 7. This surface area is not covered by any components and is thus arranged to be is in contact with the air.
said evaporation surface (surface area of the porous element impregnated with fragrance directly opposite to the thin film) is a surface of said body from which said volatile substances evaporate, 
The surface area of the porous element impregnated with fragrance directly opposite to the thin film is the surface from which the volatile substances evaporates.
and said heating film (thin film heater 7) is placed close enough to a face of said body (porous element 6) to heat the liquid and cause evaporation of said volatile substances (Paragraph 21; thin film .

Regarding claim 7, Meyer teaches volatile substance evaporation device according to claim 1, wherein 
said body is a pad (porous element 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gasper (US 20160346418-A1) in view of BEAUFEREY (EP 0295351 A1).
	Regarding claim 10, Gasper teaches the volatile substance evaporation device according to claim 1.
	Gasper fails to teach:
said heating film comprises an electronic component including a thermistor.
BEAUFEREY teaches a flexible heating element and its method of manufacture, wherein:
flexible heating elements are known to consist of two electrically insulting films of polyester type (Paragraph 9)

 It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Gasper with Beauferey and have the film of the NiChrome stamped polyester heater comprise a thermistor. This would be done for the purpose of controlling the temperature at the heart of the element and/or to control the skin temperature of the heating element (BEAUFEREY Paragraph 56).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761  

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761